DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The use of the terms Dramboui (page 2, line 26), HPMC E5 (page 8, line 4), HPMC E15 (page 8, line 4), HPMC K4M (page 8, line 5), Fibersol (page 10, line 21), Granurex (page 17, line 15), Splenda (page 22, line 7), and GXR30 (page 22, line 13) which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The trade name and/or mark used in commerce Drambuie is misspelled as Dramboui (page 2, line 26, page 10, line 12), the word “cardamom” is misspelled as “cardamom” (page 2, line 27, page 9, line 13), the word “ylang-ylang” is misspelled as “ilangilang” (page 2, line 30, page 9, line 15), no space is present between a numerical value and its associated units (page 3, line 10, page 3, line 18, page 23, line 31), and the SI prefix “k” is written as “K” (page 11, line 8, page 11, line 9, page 11, line 10, page 11, line 11, page 11, line 12). Appropriate correction is required.
Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Tobacco: A part, e.g., leaves, flowers, and stems, of a member of the genus Nicotiana (page 9, lines 8-9).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim includes the term “tobacco” within multiple limitations. Applicant’s specification defines “tobacco” using leaves, flowers, and stems as exemplary parts. However, the exemplary renders the claim indefinite because it is unclear whether the limitations (leaves, flowers, and stems) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim is therefore indefinite. For the purposes of this Office action, the term “tobacco” will be interpreted as if it referred to any of part of a member of the genus Nicotiana.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindell (US 2004/0194793) in view of Xu (US 2006/0127329) and O’Donnell (US 5,803,081).

Regarding claim 1, Lindell discloses a coated chewing gum product for delivering nicotine to a subject [0002] in which the active substance is dispersed in saliva [0051]. The product comprises a coating chewing gum core, a coating layer, and an additional additive [0048]. Tobacco plant parts that do not significantly contribute to the level of nicotine are a flavoring agent [0137] that are added to the coating layer [0130]. The presence of tobacco in the coating layer is considered to make the product a smokeless tobacco product. The coating contains gelatin [0231], which is considered to meet the claim limitation of a binder since applicant’s specification discloses that gelatin is a binder (page 2, lines 15-22). The coating layer disintegrates during use [0122]. The invention comprises multiple products [0185]. Lindell does not explicitly disclose (a) the chewing gum core being disintegrable and (b) the tobacco being in particle form.
Regarding (a), Xu teaches a chewing gum containing antibacterial and anticalculus compounds [0040] that dissolves in saliva to deliver active ingredients to a user [0036].
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention combine the gum base of Lindell with the dissolvable gum of Xu. One would have been motivated to do so since Xu teaches a gum that dissolves in saliva to improve delivery of active ingredients to a user.
Regarding (b), O’Donnell teaches a chewing gum flavored with tobacco powder that provides enhanced tobacco flavor but minimizes the user’s exposure to peaks of nicotine (column 2, lines 51-56).
It would therefore have been obvious to one of ordinary skill in the art before the date of the invention to use the tobacco powder of O’Donnell for the tobacco flavor of Lindell. One would have been motivated to do so since Lindell discloses uses a tobacco flavor that does not contribute significant nicotine and O’Donnell teaches that tobacco powder minimizes a user’s exposure to nicotine peaks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,307,787 (hereafter referred to as Sun). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Sun claims a smokeless tobacco product comprising a plurality of orally disintegrable granules, each granule having a non-tobacco core and at least one layer surrounding the core comprising tobacco particles and a binder (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL E SPARKS/               Examiner, Art Unit 1747